Citation Nr: 0912111	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  97-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
thigh.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
calf.

3.  Entitlement to a disability rating in excess of 40 
percent for varicose veins of the right leg from September 
28, 2006, and to a disability rating in excess of 10 percent 
for the disability prior to that date.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

These matters were before the Board in December 2005 and were 
remanded for further development.

The Board notes that in an August 2007 rating decision, the 
originating agency increased the Veteran's disability rating 
for varicose veins of the right leg from 10 to 40 percent 
disabling, effective September 28, 2006.  Because a 
disability rating of 40 percent does not represent the 
maximum rating available for varicose veins, and because it 
does not cover the entire appeals period, the propriety of 
the rating remains an issue for appellate review.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


REMAND

The Veteran underwent a VA muscle examination in February 
1998.  The VA examiner at that time identified the muscle 
groups affected by the residuals of shell fragment wounds of 
the right thigh and right calf as group XIV, group XII, and 
group XI.  The examiner also noted some tissue loss in the 
right thigh, right calf and right ankle, and that there was 
some limitation of right knee extension, and of dorsiflexion 
of the ankle and toes.

The Veteran is currently rated under Diagnostic Code (DC) 
5311, for injury to muscle group XI, for his residuals of a 
shell fragment wound of the right calf, and under DC 5313 for 
injury to muscle group XIII, for his residuals of a shell 
fragment wound of the right thigh.  However, compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group is increased by one level and 
used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e).  Muscle groups XI and XII are 
in the same anatomical region, and muscle groups XIII and XIV 
are in the same anatomical region.  See 38 C.F.R. § 4.55.  
The February 1998 VA muscles examination thus indicates that 
more than one muscle group in two anatomical regions of the 
Veteran's right leg might be affected by his service-
connected shell fragment wounds, but the February 1998 VA 
examination report does not indicate the extent of injury to 
any muscle group specifically.  Moreover, it does not 
indicate what joints each affected muscle group acts on, or 
whether more than one muscle group in an anatomical region 
has been injured to a compensable level.

Thus, the Veteran's increased rating claims for residuals of 
shell fragment wounds of the right thigh and right calf will 
be remanded for another VA examination.

Also, the Board notes that the Veteran and his representative 
have raised the issue of separate and compensable ratings for 
the shell fragment wound scars of the right leg.  Thus, a VA 
examiner should also identify all scars associated with the 
Veteran's shell fragment wounds of the right leg.  Such 
examination should include measurements of the scars, in 
square inches or square centimeters, and an assessment of the 
total area of all scars, in square inches or square 
centimeters, of the posterior of the lower right extremity, 
as well as that of the anterior of the lower right extremity.  

Finally, the Veteran was afforded a VA examination of his 
right leg varicose veins in September 2006.  However, the 
Veteran's representative, in a February 2009 statement, 
asserted that the Veteran's varicose veins had worsened since 
his September 2006 VA examination.  Specifically, the 
Veteran's representative asserted that since the September 
2006 VA examination, the Veteran has begun experiencing blood 
clots due to his varicose veins.  Where the Veteran asserts 
that a disability has worsened since his last VA examination, 
and the last examination was too remote to constitute a 
contemporaneous examination, a new examination is required.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also 
VAOPGCPREC 11-95 (1995).  Thus, a new VA examination is 
required to determine the nature and severity of the 
Veteran's varicose veins of the right leg.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should request that 
the Veteran submit or provide any 
information and authorization necessary 
for VA to obtain any medical records 
not already of record pertaining to 
treatment or evaluation of the 
disabilities at issue during the 
periods of these claims.

2.	Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent records 
identified but not provided by the 
Veteran.  If it is unable to obtain a 
copy of any such records, it should so 
inform the Veteran and his 
representative and request them to 
provide a copy of the outstanding 
records.

3.	Then, the Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
nature and severity of the Veteran's 
residuals of shell fragment wounds of 
the right thigh and right calf.  The 
claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  
Based upon the examination results and 
claims folders review, the examiner 
should identify each muscle group 
affected by the residuals of the shell 
fragment wounds of the right thigh and 
right calf, as well as each joint or 
joints acted on by each such affected 
muscle group.  For each affected muscle 
group identified, the examiner should 
determine the severity of the injury, 
according to VA rating criteria for 
muscle injuries.  The RO or the AMC 
should ensure that all information 
required for rating purposes is 
provided by the examiner.

4.	The Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
nature and severity of any residual 
scars from his shell fragment wounds of 
the right thigh and calf.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.  
Based upon the examination results and 
claims folders review, the examiner 
should identify all scars associated 
with the Veteran's shell fragment 
wounds of the right thigh and calf.  
The examination report should also 
include (1) measurements of any such 
scars in square inches or square 
centimeters, (2) an assessment of the 
total area of all such scars, in square 
inches or square centimeters, of the 
posterior surface of the lower right 
extremity, and (3) an assessment of the 
total area of all such scars, in square 
inches or square centimeters, of the 
anterior surface of the lower right 
extremity.  Any objective evidence of 
pain associated with the scars should 
be identified.  In addition, the 
examiner should indicate for each scar 
whether it is unstable. 

5.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current severity of his service-
connected varicose veins.  The 
Veteran's claims folders must be made 
available to and reviewed by the 
examiner.  The examiner should identify 
whether any of the following symptoms 
or signs are present in the Veteran's 
right lower extremity: persistent 
edema, subcutaneous induration; stasis 
pigmentation or eczema, persistent 
ulceration, or massive board like edema 
with constant pain at rest attributed 
to the effects of varicose veins.  For 
each of the foregoing symptoms or signs 
that is currently present, the examiner 
should indicate whether the symptom or 
sign is etiologically related to the 
Veteran's service-connected varicose 
veins of the right lower extremity and 
describe the severity of each 
identified symptom or sign.

6.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

7.	Then, the RO or the AMC should 
readjudicate the issues on appeal, 
including whether the Veteran is 
entitled to separate compensable 
ratings for scars associated with his 
shell fragment wounds of the right 
thigh and right calf.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued 
to the Veteran and his representative.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




